DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s)03/19/2021 have been considered but they are not persuasive.
On pages 8-9, Applicant argues that,
“Instead of resolving conflicting commands from multiple users at the server as taught by Rothrock, independent claim 1 has been amended to clarify that the “the server receives one or more world update commands from the one or more game client device, determines whether the world update command is valid based only on a timestamp of the selection, and broadcasts a valid world update command to the one or more game client devices independent of any world-specific logic” The Examiner relies on Paragraph [0050] of Rothrock to disclose the claimed determination that the world update command is valid based on a timestamp of the selection and Fig. 5C to disclose the broadcast of the valid world update command. However, Rothrock does not disclose the client-authoritative architecture as particularly clarified by the present amendments.
Rothrock, particularly at the paragraphs relied on by the Examiner, confirms that the server is responsible for resolving conflicting commands based on the input of one 
In response, Examine respectfully disagrees and submits that, in [0050], Rothrock teaches alternative ways of resolving conflicting commands. The resolution is not necessarily based on all of them (noting that Rothrock uses “conflicting commands may be resolved in other ways”, “conflicting commands may be resolved…”, and “two conflicting commands may be resolved by adopting the command of…” (emphasis added) as alternative resolutions). One of ordinary skill in the art would understand that Rothrock implies that one or more of those resolutions may be employed as choices in the pre-defined policy. For example, when the pre-defined policy indicates the conflicting commands to be resolved by the timestamp when the command was received, the limitation is met. 
On page 8, Applicant further argues that,
“As described in the Subject Specification, Applicant’s novel solution allows for logic creation and extension on the client side without the need for server updates. See Subject Specification at Para. [0043] (emphasis added). The client-authoritative network architecture of the subject claims means that the server 220 broadcasts received state updates to all available game clients 210 with minimal validation to avoid conflicts or sanitation and no world-specific logic exists on the server 220. See id. Instead, Rothrock relies on the server to intervene and cannot allow for logic creation on the client side without the server.
The Examiner acknowledges that Rothrock is silent on any augmented or virtual reality. Although the Examiner relies on McCulloch to disclose a head-mounted display, the combined teachings of Rothrock and McCulloch do not disclose the client-authoritative network architecture as claimed.
Independent claim 11 has been amended to recite analogous features described above.
The Examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. In view of all factual information, the Examiner must make a determination 
Here, the Examiner has not established a prima facie case of obviousness under 35 U.S.C. § 103(a) because, as set forth above, all of the elements of the pending claims are not found in the cited prior art. Even assuming, without admitting, that Rothrock and McCulloch can somehow be combined, which they cannot, McCulloch fails to cure the deficiencies of Rothrock as set forth above. Specifically then, by failing to disclose, or even suggest, that “the server receives one or more world update commands from the one or more game client device, determines whether the world update command is valid based only on a timestamp of the selection, and broadcasts a valid world update command to the one or more game client devices independent of any world-specific logic f Rothrock and McCulloch do not bear upon the patentability of independent claims 1 and 11 as amended. Applicant therefore submits that, for at least the foregoing reasons, independent claims 1 and 11 as well as claims 2-10 and 12-20 that depend thereon, are in condition for allowance.”

In response, Examiner respectfully disagrees and submits that Fig. 5C of Rothrock does not indicate the broadcast of valid world update command is performed based on any world-specific logics. Instead, the broadcast is performed at a system-level, i.e. the system does not need to know which game world being executed to broadcast the commands.
Applicant’s arguments are therefore not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “determining whether the world update command is valid based only on a timestamp of the selection.”
Originally filed specification in [0052] states “…conflict resolution can also include maintaining a selected user's local experience timestamp (e.g., current scene and frame) in a World_Update command to be compared to the other timestamps of other World_Update commands received from other game clients 210. If the timestamps are within a predetermined time of one another (or identical), a selected World_Update command can be used (e.g., first command received with the earliest timestamp.” (emphasis added)
Clearly, the determining is based on a plurality of timestamps, not based on only a timestamp of the selection as recited.
Claim 11 is rejected for the same reason as discussed in claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothrock (US 2017/0359407 A1 – hereinafter Rothrock) and McCulloch et al (US 20130135180 A1 – hereinafter McCulloch).
Regarding claim 1, Rothrock discloses an immersive computing management system, comprising: a server (Fig. 1 – server 104); and one or more game client devices in communication with the server over a data network (Fig. 1 – first client device 102 and second client device 106), wherein each game client device comprises: a game engine for providing an immersive computing environment for media playback and review, the immersive computing environment providing a common environment accessible through each of the game client devices ([0022] – a game development engine for providing an immersive computing environment for media playback and review, e.g. in which scenes are displayed depicting objects for editing); an immersive computing platform in operative communication with the game engine to provide playback controls for the playback and review controls for the review for multi-media editing ([0022]; [0057] – providing controls for manipulating objects); and a display device for presenting a user interface to select from the playback controls and the review controls for multi-user review in the common environment of the immersive computing environment ([0022]; [0027]-[0028]; [0057]), wherein a selected immersive computing platform receives a selection of at least one of a playback control and a review control ([0027]-[0028] – receiving user input of commands for manipulating an object), increments a counter ([0036] – incrementing a sequence identifier, which corresponds to a time stamp indicating the time the command was received from the user by the client device), and sends a world update command to the server (Fig. 2; Fig. 4A), the world update command detailing the selection of the at least one playback control and review control ([0027] – specifying what to do on the object), and wherein the server receives one or more world update commands from the one or more game client device (Fig. 2; Fig. 4A), determines whether the world update command is valid based only on a timestamp of the selection ([0050] – determining whether the world update command is valid based on when the selection arrives at the server), and broadcasts a valid world update command to the one or more game client devices independent of any world-specific logic (Fig. 5C).
Rothrock does not disclose the immersive computing environment providing a common virtual reality environment.
McCulloch discloses an immersive computing environment providing a common virtual reality environment accessible through each of game client devices ([0013]; [0016]; [0018]-[0021]; [0025]-[0026]; [0053]-[0054] – an immersive computing environment, in which a plurality of users wearing respective head-mounted display can edit virtual object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of McCulloch into the system taught by Rothrock to allow users to collaboratively develop virtual reality games.
Regarding claim 2, Rothrock also discloses the immersive computing platform maintains a world state diagram to model user states ([0028]-[0030] – a confirmed state in the server models the local user states) and a world state for networking the one or more game client devices ([0031] – to synchronize client devices).
Regarding claim 3, Rothrock also discloses the world state diagram is a finite state machine ([0028]-[0031]; Figs. 2-7C).
Regarding claim 5, Rothrock also discloses each state of the finite state machine maintains a sequence number, a time value, and a playback tag ([0005]).
Regarding claim 6, Rothrock also discloses each game client device shares a common network session with any other game client device present for review in the immersive computing environment ([0010]; [0026]).
Regarding claim 7, Rothrock also discloses each game client device enters the common network session via a one-click process, the one-click process including a world update command being sent to the server (Figs. 2-7C).
Regarding claim 8, Rothrock also discloses the game engine is a real time game engine ([0027]).

McCulloch also discloses a display device is at least one of virtual reality headset, a head mounted display, an augmented reality head mounted display, and a mixed reality head mounted display ([0018]-[0021]).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of McCulloch into the system proposed in claim 1 to facilitate viewing of augmented-reality game objects.
	Regarding claim 10, Rothrock also discloses each game client device further comprises an input device for selecting from the playback controls and the review controls ([0057]).
Claim 11 is rejected for the same reason as discussed in claim 1 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
	Claim 20 is rejected for the same reason as discussed in claim 10 above.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rothrock and McCulloch as applied to claims 1-3, 5-13, and 15- 20 above.

	Official Notice is taken using a Lamport Clock to determine the order of events in a distributed computer system, where different processes are not perfectly synchronized is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a Lamport Clock into the immersive computing platform taught by Rothrock and McCulloch to provide ordering the commands with minimal overhead. With the immersive computing platform with a Lamport Clock, distributed state collisions of the finite state machine would have been prevented.
Claim 14 is rejected for the same reason as discussed in claim 4 above.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484